Citation Nr: 0911025	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the right knee, status-post chondroplasty.

2.  Entitlement to an initial compensable evaluation for 
residuals of a post-operative meniscal tear of the right 
knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

4. Entitlement to an initial evaluation in excess of 10 
percent for DJD and degenerative disc disease (DDD) of the 
lumbar spine, status-post discectomy for L5-S1 herniated 
nucleus pulposus.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the right ankle, status-post debridement 
with Achilles Tendonitis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for rotator cuff tear of the right shoulder. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the left hip.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a surgical scar on the left thigh.

9.  Entitlement to an initial evaluation in excess of 10 
percent for a surgical scar on left knee.

10.  Entitlement to an initial evaluation in excess of 10 
percent for a surgical scar on the lumbosacral spine. 

11.  Entitlement to an initial evaluation in excess of 10 
percent for a surgical scar on the right knee.

12.   Entitlement to service connection for the residuals of 
heat stroke.


REPRESENTATION


Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran had verified active duty service from August 1980 
to June 1983 and appears to also have served from June 1984 
to June 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, denied service 
connection for heat stroke residuals, and awarded service 
connection for disabilities pertaining to the right ankle (0 
percent), right knee (10 percent for arthritis and 0 percent 
for instability), left knee (10 percent for arthritis alone), 
lumbar spine (10 percent), right shoulder (10 percent), and 
left hip (0 percent), as well as surgical scars (with 
noncompensable ratings) of the left thigh, left knee, 
lumbosacral spine, and right knee.  The Veteran disagreed 
with the initial evaluations assigned for these disabilities.

In a November 2007 rating decision, the RO awarded increased 
ratings for the disabilities involving DJD of the left hip 
(10 percent) and right ankle (10 percent), and disability due 
to surgical scars on the left thigh (10 percent), lumbosacral 
spine (10 percent), and bilateral knees (10 percent each).  
The 10 percent ratings were made retroactive to the original 
grant of service connection.  As the Veteran maintains that 
even higher initial ratings are warranted, his claims remain 
in controversy. See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded). 

The claim of entitlement to service connection for residuals 
of heat stroke is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the initial award of service connection, the 
Veteran's DJD of the right knee, status-post chondroplasty, 
has not been productive of compensable limitation of motion 
manifested by flexion limited to 60 degrees or extension 
limited to 5 degrees.  

3.  From the initial award of service connection, the 
Veteran's postoperative meniscal tear of the right knee, has 
not been productive of even mild recurrent subluxation or 
lateral instability.

4.  From the initial award of service connection, the 
Veteran's DJD of the left knee has not been productive of 
compensable limitation of motion manifested by flexion 
limited to 60 degrees or extension limited to 5 degrees.  

5.  From the initial award of service connection, the 
Veteran's DJD and DDD of the lumbar spine has been productive 
of flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 30 
degrees.  There has been no objective evidence of range of 
motion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

6.  From the initial award of service connection, the 
Veteran's DJD of the right ankle status post debridement with 
Achilles tendonitis while productive of some diminished range 
of motion, has not been manifested by marked limitation of 
motion.  

7.  From the initial award of service connection, the 
Veteran's rotator cuff tear of the right shoulder while 
productive of some painful motion, has not been manifested by 
limitation of motion of the arm at the shoulder level.  

8.  From the initial award of service connection, the 
Veteran's DJD of the left hip while productive of pain, 
fatigability, weakness, lack of endurance and incoordination 
of the hip after repetitive use during VA examination in May 
2007, has not been manifested by limitation of flexion of the 
thigh to 30 degrees.  

9.  From the initial award of service connection, the 
Veteran's surgical scar of the left thigh, while superficial 
and painful on examination, has not been found to be deep or 
cause limited motion in an area or areas exceeding 12 square 
inches.

10.  From the initial award of service connection, the 
Veteran's surgical scar of the left knee, while superficial 
and painful on examination, has not been found to be deep or 
cause limited motion in an area or areas exceeding 12 square 
inches.

11.  From the initial award of service connection, the 
Veteran's surgical scar of the lumbar spine, while 
superficial and painful on examination, has not been found to 
be deep or cause limited motion in an area or areas exceeding 
12 square inches.

12.  From the initial award of service connection, the 
Veteran's surgical scar of the right knee, while superficial 
and painful on examination, has not been found to be deep or 
cause limited motion in an area or areas exceeding 12 square 
inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for DJD of the right knee, status-post chondroplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5256-5263 
(2008).

2.  The criteria for an initial compensable evaluation for 
postoperative meniscal tear of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for DJD of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5010, 5256-5263 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for DJD and DDD of the lumbar strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5235-5243 (2008).  

5.  The criteria for an initial rating in excess of 10 
percent for DJD of the right ankle, status post debridement 
with Achilles tendonitis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5270-5274 (2008).  

6.  The criteria for an initial rating in excess of 10 
percent for a rotator cuff tear of the right shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5010, 5200-
5203 (2008).  

7.  The criteria for an initial rating in excess of 10 
percent for DJD of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5010, 5250-5255 (2008).  

8.  The criteria for an initial rating in excess of 10 
percent for a surgical scar of the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.7118, Diagnostic Codes 7801, 7804 
(2008).  

9.  The criteria for an initial rating in excess of 10 
percent for a surgical scar of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.7118, Diagnostic Codes 7801, 7804 
(2008).  

10.  The criteria for an initial rating in excess of 10 
percent for a surgical scar of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.7118, Diagnostic Codes 7801, 7804 
(2008).  

11.  The criteria for an initial rating in excess of 10 
percent for a surgical scar of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.7118, Diagnostic Codes 7801, 7804 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  The VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Here, VA complied with notification responsibilities in 
regards to the Veteran's original service connection claims 
in correspondence sent to the Veteran in September 2004.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  The 
Veteran indicated that all information could be found in his 
service treatment records.  

The Board would note that with regard to the increased rating 
claims for disabilities pertaining to the right ankle, 
bilateral knees, lumbar spine, right shoulder, and left hip, 
as well as the claim dealing with the surgical scars of the 
left thigh, left knee, lumbosacral spine, and right knee, 
they all arise from the Veteran's disagreement with the 
initial disability evaluations assigned following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) dealing with notice required in 
claims for increased ratings.  A letter was sent to the 
Veteran in May 2007, which met the requirements of Vazquez-
Flores.  The applicable rating criteria for the service 
connected disabilities on appeal were set forth in the April 
2006 SOC.  Depending on the disability involved, the criteria 
from zero percent to 100 percent were set forth.  As 
statements of the Veteran indicate awareness of the evidence 
necessary to substantiate the claims for higher evaluations, 
as well as the effects of the claimed disorders on his daily 
life, no further analysis as to the adequacy of the notice in 
that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records and reports of VA 
examination.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


General Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A. - C. Rating the Knees

Regulations Dealing with Rating Knee Disorders

Arthritis due to trauma is rated as degenerative arthritis 
according to Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2008).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable (0 percent) evaluation; 
flexion limited to 45 degrees warrants 10 percent; flexion 
limited to 30 degrees warrants 20 percent; and flexion 
limited to 15 degrees warrants 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants 10 percent; extension limited to 15 degrees 
warrants 20 percent; extension limited to 20 degrees warrants 
30 percent; extension limited to 30 degrees warrants 40 
percent; and extension limited to 45 degrees warrants 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a (2008). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may also be 
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

There are other pertinent diagnostic criteria for rating knee 
disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the knee (rated under Diagnostic Code 5256); 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joints (rated under 
Diagnostic Code 5258); or malunion of the tibia and fibula 
with moderate knee disability (rated under Diagnostic Code 
5263).  38 C.F.R. § 4.71a.  As such, ratings under Codes 
5256, 5258, and 5263, are not for application.  

Factual Background Regarding the Knees

The February 2004 separation examination showed that both 
knees had full range of motion without edema or joint line 
tenderness.  There was some crepitation in the left knee.  

Upon VA examination in September 2004, the Veteran complained 
of decreased mobility and range of motion stiffness around 
the joints.  Physical examination of knees was negative for 
effusion.  The Veteran's gait was normal.  Range of motion 
was full bilaterally from zero to 140 degrees.  There was no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosing of the knee joints.  
There were negative drawer and McMurray tests.  There  was 
some crepitus and tenderness bilaterally; however, there was 
no locking pain.

Upon VA examination in May 2007, the Veteran complained of 
pain, stiffness and giving way of the joints.  Pain was said 
to be relieved by Motrin and Aleve.  The Veteran denied 
current treatment and functional impairment of the joints.  
Physical examination of the knees was normal.  There was some 
bilateral crepitus.  The knee joints were not ankylosed.  
Range of motion was full bilaterally between zero and 140 
degrees.  There was some pain on full flexion of the right 
knee after repetitive use.  There was collateral and crucial 
stability bilaterally.  Meniscal tests were normal on both 
sides.  In an addendum opinion the examiner noted there was 
no fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The left knee also had no pain after 
repetitive use.  

A. & B.  Disabilities of the Right Knee (DJD & Meniscal Tear)

The Veteran appealed from the original assignment of a 10 
percent rating for his service-connected DJD and a 
noncompensable rating for disability due to postoperative 
meniscal tear of the right knee.  As such, the severity of 
the disabilities at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126.  

The Veteran contends that an initial rating in excess of the 
current 10 percent for DJD is warranted for knee problems due 
to arthritis which causes such symptoms as pain and decreased 
range of motion.  The Veteran contends that a compensable 
rating is warranted for his right knee meniscal tear due to 
such symptoms, to include pain and giving way of the right 
knee.  The Board shall discuss the DJD and meniscal tear 
separately. 

The Veteran's right knee DJD has been assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As 
laid out above, under Diagnostic Code 5010, arthritis due to 
trauma shall be rated as degenerative arthritis, which is 
established by x-ray findings.  

Here, the medical evidence listed in the factual background 
above indicates that the veteran's right knee arthritis 
causes painful motion, but does not limit motion on extension 
or flexion to a degree warranting a compensable rating under 
the Diagnostic Codes dealing with limitation of motion (Codes 
5260 and 5261).   Consequently, for disability due to 
arthritis on the right knee, no more than a 10 percent rating 
for arthritis is warranted (under Code 5010).  

The Board has considered whether a higher rating is warranted 
based on limitation of full range of motion; however, the 
objective evidence of record does not show compensable 
limitation of either flexion or extension of the right knee.  
A compensable rating is not warranted for loss of motion on 
flexion until flexion is limited to 45 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A compensable rating 
is not warranted for loss of motion on extension until 
extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Based on its review of the medical evidence, the Board finds 
that ratings in excess of 10 percent under Diagnostic Code 
5010, or any other applicable code (or combination of codes), 
for the Veteran's right knee DJD is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a. 

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 10 percent for disability due to arthritis.  As previously 
noted, the Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's right knee.  After review, 
however, the Board observes that no other code provisions 
(other than Code 5257 discussed in the section which follows) 
can be applied for a higher rating based on the evidence of 
record.  

In this regard, Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee.  
However, the medical evidence shows flexion was full 
bilaterally upon VA examination in 2004 and 2007, and such 
findings do not meet the criteria established for a 
noncompensable rating under those codes.  Similarly, 
extension has also been repeatedly full at zero degrees for 
the right knee.  
Thus, these criteria do not provide for a compensable rating 
for the bilateral knee condition based on actual limitation 
of motion or demonstrated functional loss due to pain.  

As noted at the outset, traumatic arthritis is rated under 
limitation of motion of the affected part, as degenerative 
arthritis.  In the absence of a compensable limitation of 
motion, the maximum available to the Veteran for the right 
knee is 10 percent, which includes painful motion of the 
right knee noted in 2007.  

In light of the Veteran's credible complaints of pain 
experienced in his knee, the Board has considered disability 
caused by functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The Board finds that such pain is 
already contemplated in the 10 percent evaluation under 
Diagnostic Code 5010.  At no time, has the knee been 
productive of fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  In short, a rating in 
excess of 10 percent is not warranted for right knee 
disability due to arthritis. 

The Board must also consider whether an increased 
(compensable) rating is in order for right knee disability 
due to instability.  As previously noted, due to complaints 
of instability, the Veteran's right knee has been assigned a 
separate noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Review of the pertinent medical 
evidence, however, reveals that the manifestations of the 
Veteran's postoperative right knee meniscal tear warrant no 
more than the current noncompensable rating.  

Upon VA examinations in September 2004 and May 2007, there 
was no evidence of recurrent instability or subluxation of 
the right knee joint.  Results were negative on drawer and 
McMurray's tests in 2004.  In 2007, the examiner specifically 
noted there was collateral and cruciate stability, despite 
complaints of giving way of the knee joints.    

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support a compensable evaluation 
for the postoperative meniscal tear of the right knee.  The 
Veteran's disability is not shown to be manifested by any 
documented mild recurrent subluxation or lateral instability 
so as to warrant a higher compensable evaluation under 
Diagnostic Code 5257.  

The Board acknowledges the Veteran's 2007 complaints that his 
knee "gives out" occasionally.  The objective medical 
evidence of record, however, does not support this assertion.  
Thus, even with consideration of the Veteran's complaints, 
the Board cannot find any evidence of either recurrent 
subluxation or lateral instability of the right knee.   

With respect to the complaints of right knee pain, they are 
inapplicable to ratings under Diagnostic Code 5257 because DC 
5257 is not predicated on loss of range of motion.  38 C.F.R. 
§§ 4.40 and 4.45; see also Johnson v. Brown, 9 Vet. App. 7, 
12 (1996).

In sum, earlier rating actions already assigned separate 
ratings for disability due to instability (0 percent) and 
that due to the Veteran's manifestations of pain in relation 
to his traumatic arthritis of the right knee (10 percent).  
On review of the evidence, a compensable rating for the 
postoperative meniscal tear of the right knee is not 
warranted, nor is a rating in excess of 10 percent for the 
right knee arthritis.  The Board has considered the 
possibility of whether higher symptoms at some point in the 
appeals period could have warranted "staged" ratings for 
the right knee problems.  The evidence during the course of 
the appeal period, however, does not at any time reflect 
symptomatology consistent with even mild recurrent 
subluxation or lateral instability or compensable limitation 
of flexion or extension, to warrant a period of higher 
ratings under the respective diagnostic codes employed.  
38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 126.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



C.  Disability of the Left Knee (DJD)

The Veteran is appealing the original assignment of a 10 
percent evaluation for his service-connected DJD of the left 
knee.  As such, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126.  (Unlike the situation 
involving the right knee, the RO has not assigned a separate 
rating for left knee instability as none has been shown at 
any point during the appeal period.)  

The Veteran contends that an initial rating in excess of the 
current 10 percent for DJD is warranted for knee problems due 
to arthritis which causes such symptoms as pain and decreased 
range of motion.  The Veteran's left knee DJD has been 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  As laid out above, under Diagnostic 
Code 5010, arthritis due to trauma shall be rated as 
degenerative arthritis, which is established by x-ray 
findings.  

Here, the medical evidence listed in the factual background 
above indicates that the Veteran's left knee arthritis causes 
painful motion, but does not limit motion on extension or 
flexion to a degree warranting a compensable rating under the 
Diagnostic Codes dealing with limitation of motion (Codes 
5260 and 5261).   Consequently, for disability due to 
arthritis on the left knee, no more than a 10 percent rating 
for arthritis is warranted (under Code 5010).  

Upon VA examination in 2004 and 2007, flexion was full 
bilaterally, and such findings do not meet the criteria 
established for a noncompensable rating under those codes.  
Similarly, extension has also been repeatedly full at zero 
degrees for the left knee.  Thus, these criteria do not 
provide for a compensable rating for the knee condition based 
on actual limitation of motion or demonstrated functional 
loss due to pain.  

In light of the Veteran's credible complaints of pain 
experienced in his knee, the Board has considered the impact 
of functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board finds that such pain is already 
contemplated in the 10 percent evaluation under Diagnostic 
Code 5010.  At no time, has the knee been productive of 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use. 

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 10 percent for disability due to arthritis.  
As previously noted, the Board has considered other 
potentially applicable diagnostic codes that provide for the 
assignment of higher evaluations for the Veteran's left knee.  
After review, however, the Board observes that no other code 
provisions can be applied for a higher rating based on the 
evidence of record.  

The Board has considered whether a separate rating is in 
order based on instability; however, there is no evidence of 
instability or subluxation of the left knee to warrant a 
separate rating under Diagnostic Code 5257.  Specifically, 
upon VA examinations in September 2004 and May 2007, there 
was no evidence of recurrent instability or subluxation of 
the knee joint.  There were negative drawer and McMurray's 
tests in 2004.  In 2007, the examiner specifically noted 
there was collateral and cruciate stability, despite 
complaints of giving way of the knee joints.    

Thus, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of no percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
VAOPGCPREC 23-97.  

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
5010, or any other applicable code (or combination of codes), 
for the Veteran's left knee DJD is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 9-04 (September 17, 2004).  

In sum, a rating in excess of 10 percent for DJD of the left 
knee, to include "staged" ratings, is not warranted as the 
evidence does not show symptomatology consistent with 
compensable limitation of flexion or extension.  38 C.F.R. 
§ 4.71a; See Fenderson, 12 Vet. App. at 126.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  


D.  Lumbar Spine

As a preliminary matter, the Board would note that effective 
September 26, 2003, revisions were made to the VA rating 
schedule, which established a General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003).  As these changes occurred 
prior to the Veteran's filing his claim, only the regulations 
effective September 26, 2003, apply to this appeal.

The Veteran is appealing the original assignment of a 10 
percent evaluation following the award of service connection 
for DJD and DDD of the lumbosacral spine.  As such, the 
severity of the disabilitiy at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126.  

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his lumbar spine due to such 
symptoms, to include pain and decreased range of motion.  The 
Veteran's lumbar spine has been assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  

Under Diagnostic Code 5010, arthritis due to trauma shall be 
rated as degenerative arthritis, which is established by x-
ray findings.  Degenerative arthritis is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Diagnostic Code 5242, falls under the General Rating Formula 
for Diseases and Injuries of the Spine.  The General Rating 
Formula for Diseases and Injuries of the Spine provides a 10 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Board has also considered whether 
a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the DJD and 
DDD of the lumbar spine status post diskectomy for L5-S1 
herniated nucleus pulposus under the diagnostic codes 
pertinent to rating neurological disorders; however, there 
was no permanent nerve root involvement in the lumbosacral 
spine.  Neurological, sensory, and motor examinations were 
normal upon VA examinations in September 2004 and May 2007.  
The Veteran also denied any bowel or bladder dysfunction 
associated with his back or sacrococcygeal.

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Codes 
5010 or 5242, or any other applicable code (or combination of 
codes), for the Veteran's lumbar spine disability is not 
warranted.  

The pertinent evidence is as follows.  The February 2004 
separation examination showed the Veteran complained of mild 
low back pain.  He had full range of motion of the lumbar 
spine with no radicular symptoms. 

Upon VA examination in September 2004, the Veteran complained 
of pain, stiffness, and a burning sensation in his low back.  
Pain was said to be 3/10.  The Veteran denied functional 
impairment or lost time from work.  Physical examination 
showed the Veteran's gait to be normal.  There was no leg 
length difference in the anterosuperior iliac spine to the 
medial malleolus.  Examination of the feet did not show 
calluses, breakdown, or abnormal weightbearing.  The Veteran 
denied the use of assistive devices. 

There was some spasm in the lower lumbar area of L3-S1.  
Straight leg raising was negative bilaterally.  Range of 
motion of the thoracolumbar spine was as follows: flexion to 
90 degrees; extension to 30 degrees; right lateral flexion to 
30 degrees; left lateral flexion to 30 degrees; right 
rotation to 30 degrees; and left rotation to 30 degrees.  
There was no pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosing of the spine or 
intervetebral disk syndrome.  

Upon VA examination in May 2007, the Veteran reported 
stiffness and weakness of the lower back.  Pain was said to 
be located in the tail bone.  He denied radiating pain.  The 
Veteran indicated that he could function with medication.  He 
denied any incapacitating episodes requiring physician 
prescribed bed rest.  Gait was normal.  The Veteran did not 
use any devices.  

Physical examination showed no radiation of pain on movement.  
There was no muscle spasm or tenderness.  Straight leg 
raising was negative.  The lumbar spine was not in fixed 
position.  Range of motion of the thoracolumbar spine was 
unchanged from 2004 as follows: flexion to 90 degrees; 
extension to 30 degrees; right lateral flexion to 30 degrees; 
left lateral flexion to 30 degrees; right rotation to 30 
degrees; and left rotation to 30 degrees.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination.  
 
Inspection of the spine was normal.  Knee reflexes were 3+ 
bilaterally.  Ankle reflexes were 1+ bilaterally.  There was 
no bowel, bladder, or erectile dysfunction.  In an addendum 
opinion, the examiner indicated the Veteran had no pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.

While there was some muscle spasm noted during VA examination 
in 2004, it did not result in an abnormal gait or abnormal 
spinal contour.  Therefore, if the Board were to rate the 
lumbar spine solely under Diagnostic Code 5242, the Veteran 
would not meet the criteria for a 10 percent rating.  
However, as the limitation of motion is noncompensable, a 
rating of 10 percent is available under Diagnostic Code 5010.   
38 C.F.R. § 4.71a. 

In light of the Veteran's credible complaints of pain 
experienced in his lumbar spine, the impact of functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, was considered and is 
reflected in the initial 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  As shown 
above, there was no pain, weakness, fatigability, lack of 
endurance or incoordination of the lumbar spine after 
repetitive use at any time.  

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period since the 
effective date of service connection because the evidence 
does not show symptomatology that at any point more nearly 
approximates forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

E.  Right Ankle

The Veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection for DJD of the right ankle.  As such, the severity 
of the disabilitiy at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 
12 Vet. App. at 126.  As noted in the Introduction, the RO 
awarded an increased 10 percent rating retroactive to the 
original grant of service connection.  The claim remains in 
appellate status.  AB, 6 Vet. App. at 38.

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his right ankle due to such symptoms 
as pain and decreased range of motion.  The Veteran's right 
ankle disability was originally rated under Diagnostic Code 
5010 for traumatic arthritis, but is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under this code section, a 10 percent rating is warranted for 
moderate limitation of motion of an ankle and a 20 percent 
rating is warranted for marked limitation of motion of an 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.   

As it relates to the ankle, a normal range of motion is from 
0 to 20 degrees for dorsiflexion and from 0 to 45 degrees for 
plantar flexion, according to VA standards.  38 C.F.R. § 
4.71, Plate II (2008).  

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 10 
rating is appropriate and that no higher ratings are 
warranted at this time.

In this regard, the February 2004 separation examination 
showed the Veteran had full range of motion of the right 
ankle.  Upon VA examination in September 2004, the Veteran's 
gait was normal.  There was no leg length difference over the 
span from the anterosuperior iliac spine to the medial 
malleolus.  The ankle was considered normal in appearance.  
Range of motion was considered normal as dorsiflexion was to 
20 degrees and plantar flexion was to 45 degrees.  There was 
no pain fatigue, weakness, lack of endurance, or 
incoordination.  There was no dorsiflexion abnormality of the 
ankle or inversion or eversion deformity.  The joint was not 
ankylosed.  

Upon VA examination in May 2007, the Veteran complained of 
stiffness and locking of the ankle joint.  He also complained 
of sharp, burning pain, which was elicited by physical 
activity.  The Veteran denied incapacitation and functional 
impairment.  The ankle was not in a fixed position.  Range of 
motion showed dorsiflexion to 15 degrees and plantar flexion 
to 35 degrees.  The examiner noted there was no pain, 
fatigue, weakness, or lack of endurance of the right ankle 
after repetitive use. 

In light of the Veteran's credible complaints, the impact of 
pain experienced in his right ankle, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the initial 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  As shown above, there 
was no pain, weakness, fatigability, lack of endurance or 
incoordination of the right ankle after repetitive use at any 
time.  

The Board also considered rating the Veteran's right ankle 
disability under other applicable rating criteria, but there 
has been no objective evidence of ankylosis of the ankle, 
malunion of the os calcis or astragalus, or astragalectomy to 
warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272-5274.  

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for the left ankle 
disability any period since the effective date of service 
connection.  While there is some evidence of diminished range 
of motion, such evidence does not support a finding of 
symptomatology that more nearly approximates marked 
limitation of motion, the criteria needed for the next higher 
rating.  38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  



F.  Right Shoulder

The Veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for rotator cuff tear of the right shoulder.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126.  

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his right shoulder due to such 
symptoms as pain and decreased range of motion.  The 
Veteran's right shoulder has been assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As 
previously noted, under this code section, arthritis due to 
trauma shall be rated according to limitation of motion for 
the joint or joints involved.  38 C.F.R. § 4.71a.  

There are other pertinent diagnostic criteria for shoulder 
disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of scapulohumeral articulation (rated under 
Diagnostic Code 5200); malunion of the humerus (rated under 
Diagnostic Code 5202); or nonunion of the clavicle or scapula 
(rated under Diagnostic Code 5203).  38 C.F.R. § 4.71a.  As 
such, ratings under Codes 5200, 5202, and 5203, are not for 
application.  

The Board has also considered whether a higher rating is 
warranted based on limitation of full range of motion; 
however, the objective evidence of record does not show 
limitation of motion of the arm at shoulder level or midway 
between the side and shoulder level.  Since a compensable 
rating is not warranted under Diagnostic Code 5201, the 
maximum available under Diagnostic Code 5010 is the currently 
assigned 10 percent.  See 38 C.F.R. § 4.71a.  

In this regard, upon VA examination in September 2004, the 
Veteran complained of pain.  He denied incapacitation or 
prosthetic implants.  He denied any current treatment for his 
shoulder.  He indicated that functional impairment consisted 
of limited range of motion and an inability to lift heavy 
objects.  The right shoulder was normal upon physical 
inspection.  There was some tenderness.  

Range of motion was as follows:  flexion and abduction to 150 
degrees; external rotation to 60 degrees; and internal 
rotation to 90 degrees.  There was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  The shoulder 
was not ankylosed.

VA examination in May 2007 contained continued complaints of 
difficulty lifting.  The Veteran denied any pain, 
incapacitation, current treatment, or prosthetic implants.  
Range of motion was as follows: flexion to 150 degrees; 
abduction to 180; external rotation to 75 degrees; and 
internal rotation to 75 degrees.  There was pain with 
repetitive movement.  The shoulder was not fixed in position.  
X-rays of the right shoulder were negative. 

In light of the Veteran's credible complaints, the impact of 
pain experienced in his right shoulder, functional loss due 
to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, has been considered and is reflected 
in the initial 10 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  As shown above, 
there was no objective findings of weakness, fatigability, 
lack of endurance or incoordination of the right shoulder at 
any time.  

The Board would note at this juncture, that x-rays do not 
confirm degenerative arthritis as required by Diagnostic Code 
5003/5010; however, since the Veteran has painful motion, the 
10 percent rating shall remain in effect.  An evaluation in 
excess of 10 percent, to include "staged" ratings, is not 
warranted for any period since the effective date of service 
connection, because at no time has the right shoulder 
disability been productive of compensable limitation of 
motion of the arm under Diagnostic Code 5201 so as to warrant 
a higher rating.  38 C.F.R. § 4.71a; See Fenderson, 12 Vet. 
App. at 126.  Should the Veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

G.  Left Hip

The Veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection for DJD of the left hip.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 
12 Vet. App. at 126.  As noted in the Introduction, the RO 
awarded an increased 10 percent rating for the left hip 
retroactive to the original grant of service connection.  His 
claims remain in controversy.  AB, 6 Vet. App. at 38.

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his left hip problems due to such 
symptoms, to include pain and decreased range of motion.  The 
Veteran's left hip disability was originally rated under 
Diagnostic Code 5010 for traumatic arthritis, but is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  The Board would note at this juncture that separate 
rating for postoperative fracture of the distal left femur is 
also in effect and thus, any symptomatology related to that 
disorder will not be discussed when assessing the disability 
due to the hip degenerative joint disease. 

Under this code section, a 10 percent rating is assigned for 
flexion of the thigh limited to 45 degrees.  A 20 percent is 
assigned for flexion limited to 30 degrees.  A 30 percent is 
assigned for flexion limited to 20 degrees.  A 40 percent is 
assigned for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

There are other pertinent diagnostic criteria for hip and 
thigh disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the hip (rated under Diagnostic Code 5250); 
limitation of abduction of the thigh, motion lost beyond 10 
degrees (rated under Code 5253); or flail joint of the hip 
(rated under Diagnostic Code 5254).  38 C.F.R. § 4.71a.  As 
such, ratings under Codes 5250, 5253, and 5254, are not for 
application.  

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 10 
rating is appropriate and no higher ratings are warranted at 
this time.

In this regard, upon VA examination in September 2004, the 
Veteran's gait was normal.  Range of motion of the hips was 
as follows: flexion to 125 degrees; extension to 30 degrees; 
adduction to 25 degrees; abduction to 45 degrees; external 
rotation to 60 degrees; and internal rotation to 40 degrees.  
There was no pain, fatigue, weakness, lack of endurance, or 
incoordination of the hip. 

VA examination dated in May 2007 contains complaints of 
weakness and stiffness.  Physical activity was said to 
produce pain.  The Veteran denied incapacitation, current 
treatment, and prosthetic implants. The hip joint was not in 
fixed position.  Range of motion of the left hip was as 
follows: flexion to 90 degrees; extension to 25 degrees; 
adduction to 20 degrees; abduction to 35 degrees; external 
rotation to 40 degrees; and internal rotation to 35 degrees.  
There was pain on range of motion in flexion, extension, 
adduction, and abduction.  In an addendum opinion, the 
examiner indicated there was pain, fatigue, weakness, lack of 
endurance, and incoordination of the hip after repetitive 
use. 

The Veteran's credible complaints of pain experienced in his 
left hip are reflected in the initial 10 percent rating.  
While the May 2007 examiner additionally noted fatigability, 
weakness, lack of endurance and incoordination of the hip 
after repetitive use, there was no additional functional 
loss.  Despite evidence of diminished range of motion, there 
is no evidence of flexion of the thigh limited to 30 degrees.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-7.  

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period of the 
rating appeal.  38 C.F.R. § 4.71a; See Fenderson, 
12 Vet. App. at 126.  As the Veteran's left hip has been 
rated based on limitation of motion, DJD has been considered 
in determining whether a higher rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

H.  Scars of the Lumbar Spine, Bilateral Knees, and Left 
Thigh

The Veteran is appealing the original assignment of the 
noncompensable evaluations following the award of service 
connection for scars of the lumbar spine, bilateral knees, 
and left thigh.  As such, the severity of the disabilities at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126.  As noted in the 
Introduction, the RO awarded increased 10 percent ratings for 
the surgical scars retroactive to the original grant of 
service connection.  His claims remain in controversy.  AB, 6 
Vet. App. at 38.

The Veteran contends that initial ratings in excess of 10 
percent are warranted for surgical scars due to symptoms 
including pain and tenderness.  All of the Veteran's surgical 
scars are rated under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.  A 10 percent rating is the maximum schedular rating 
available for superficial, painful scars on examination. 

There are other pertinent diagnostic criteria for rating the 
skin.  Here, however, the objective evidence of record does 
not contain findings of scars, other than the head, face, or 
neck that are deep or that cause limited motion in an area or 
areas exceeding 12 square inches (77 sq. cm.) (rated under 
Diagnostic Code 7801).  38 C.F.R. § 4.118.  As such, a higher 
rating under Code 7801 is not for application.  

Having carefully considered the Veteran's claims in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 10 
ratings are appropriate for scars of the lumbar spine, left 
knee, right knee, and left thigh and no higher ratings are 
warranted at this time.

In this regard, upon VA examination in September 2004, it was 
noted that the veteran had a 10 inch scar on the left thigh 
that caused disfigurement, and scars of approximately 3 
inches on the low back and left knee.  There was no 
ulceration, adherence, instability, tissue loss, keloid, 
hypopigmentation, hyperpigmentation, or abnormal texture.   

VA examination dated in May 2007 (with an addendum opinion) 
revealed tenderness in the scar areas and lesser muscle and 
tone.  The left lateral knee scar measure 3 cm x 1 cm.  Right 
lateral knee scar measured 4 cm. x 0.5 cm.   Left lateral hip 
scar measured 16 cm x 1 cm.  The lumbar scar measured 4 cm x 
0.5 cm.  The scars were level and did not cause tenderness or 
disfigurement. 

There was no ulceration, instability, inflammation, edema, 
tissue loss, keloid formation, abnormal texture, 
hypopigmentation or hyperpigmentation.  The examiner noted 
that the Veteran complained of limited range of motion of the 
hip and left leg; however, there is no indication that it 
exceeded an area of 12 square inches.  The addendum opinion 
specifically indicated there was no limited motion with 
regard to the right knee scar.  

In sum, based on the objective evidence delineated above, 
evaluations in excess of 10 percent, to include "staged" 
ratings, are not warranted for any period of the rating 
appeal for the surgical scars of the lumbar spine, bilateral 
knees, or left thigh.  38 C.F.R. § 4.71a; See Fenderson, 12 
Vet. App. at 126.  Specifically, there has been no evidence 
of deep scars or scars that cause limited motion in an area 
or areas exceeding 12 square inches (77 sq. cm).  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Extraschedular Evaluation

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  The Veteran remains employed and has not 
lost days due to the service-connected disabilities.   There 
is no evidence revealing frequent periods of hospitalization.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities.  The 
schedular rating criteria for musculoskeletal disabilities 
specifically contemplate loss of motion, including due to 
pain, stiffness, swelling, weakness, and fatigability.  The 
schedular rating criteria also provide ratings for 
thoracolumbar spine disabilities "with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease."  38 C.F.R. § 4.71a.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the right knee, status-post chondroplasty, is 
denied.

Entitlement to an initial compensable evaluation for post-
operative meniscal tear of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for DJD and DDD of the lumbar spine, status-post discectomy 
for L5-S1 herniated nucleus pulpous, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the right ankle, status-post debridement with 
Achilles Tendonitis, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for rotator cuff tear of the right shoulder is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the left hip is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a surgical scar on the left thigh is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a surgical scar on left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a surgical scar on the lumbosacral spine is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a surgical scar on the right knee is denied.


REMAND


The Veteran has also filed a claim of entitlement to service 
connection for residuals of heat stroke.  Specifically, he 
asserts that heat stroke suffered in 1989 during service has 
led to his current residuals, which include headaches.  

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

After a preliminary review of the record, the Board has 
determined that a Remand is necessary in order to clarify 
whether the Veteran has any current residuals of a heat 
stroke, to include headaches, as claimed. 

Service treatment records dated in June 1989 show the Veteran 
had a syncopal episode during a three mile run.  His 
complaints included headache and right lower quadrant pain.  
The neurological examination was negative, as was the 
Veteran's chest x-ray.  The Veteran was diagnosed with heat 
stroke.  A couple of days later, the Veteran's condition was 
stable, with no resulting neurological disabilities.  Right 
lower quadrant pain and the headache had resolved.  There 
were no further complaints during service.  The Veteran did 
complain of tension headache in June 
2003 and the examiner noted a history of heat stroke; 
however, the neurological examination was negative.  The 
February 2004 separation examination simply noted the history 
of heat stroke in 1989.  The examiner stated that there were 
no resulting neurological defects or sequelae.   

Post-service, heat stroke was considered resolved after VA 
examination in September 2004.  The report of the QTC 
examination dated in May 2007, however, contains conflicting 
objective findings.  While the examiner ultimately concluded 
that there was no current diagnosis with regard to the 
history of heat stroke, as there was no pathology to render a 
diagnosis, pertinent findings read as follows:

For the specific history of residuals of 
heat strokes include damage to 
hypothalamus, lightheadedness, and 
nausea:  Q1:  Was the condition reported 
when he applied for VA benefits?  A1.  
Yes. Diagnosis was residuals of heat 
stroke since 1989.  No seizures.  He does 
have recurrent headaches.  When 
exercising in the hot areas for extended 
periods, he has to be very careful to 
keep himself hydrated more so than 
others.  If headache occurs, he goes to 
work but requires medications.  The 
headache averages a quarter times per 
month each time lasts four or five hours.  

The May 2007 VA examiner appears to list headaches as 
residuals of heat stroke in the objective findings and later 
in the examination, appears to report no heat stroke 
residuals.  An addendum opinion should be obtained to arrive 
at an opinion as to whether recurrent headaches are in fact 
residuals of the in-service heat stroke.  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below.

In light of the foregoing, the claim of entitlement to 
service connection for residuals of heat stroke is hereby 
REMANDED to the RO/AMC for the following actions:

1.  The RO should contact the examiner 
who conducted the May 16, 2007, QTC 
examination and request that an addendum 
opinion be provided.  If the examiner is 
unavailable, the RO should schedule the 
Veteran for a new VA examination with an 
appropriately qualified individual.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  If necessary, all 
indicated studies should be performed.  

The examiner should be asked to give a 
medical opinion as to whether it is at 
least as likely as not that the Veteran's 
recurrent headaches are residuals of the 
in-service heat stroke.  The complete 
rationale for all opinions expressed 
should be set forth in a written report.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for residuals of heat 
stroke in light of all pertinent evidence 
and legal authority.  

3.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and affords him an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


